Citation Nr: 1809829	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to November 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Anchorage, Alaska Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, a videoconference  hearing was held before the undersigned,  a transcript is in the record.  In October 2015 the matter was remanded for additional development.

The October 2015 remand also addressed claims of service connection for right ankle and right knee disabilities .  A May 2016 rating decision granted the Veteran service connection for right ankle ligament sprain with osteoarthritis and right knee osteoarthritis with patellofemoral pain syndrome, resolving those claims.  


FINDING OF FACT

A chronic low back disability was not manifested in service; lumbosacral spine arthritis was not manifested within one year after the Veteran's separation from service; and no current low back disability is shown to be related to his service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in February 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any issues with respect to VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also not alleged (see Dickens and Scott).  The Board finds there has been substantial compliance with its October 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a), a nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran asserts that he developed back pain due to marching, physical training, and carrying heavy equipment in service, and that the back pain has persisted since.  His STRs are silent for any complaints, findings, treatment, or diagnosis regarding the back.

At the March 2015 Board hearing, the Veteran testified that he injured his back in service carrying heavy rucksacks and jumping from vehicles and helicopters.  He testified that he did not seek treatment early after separation from service because he had a young family

On March 2016 VA examination (pursuant to the Board's remand), the Veteran reported that he fell from a rope bridge in January 1989, sustaining a back injury, which he self-treated with Motrin and ice packs.  The examiner noted that the Veteran's STRs show he was seen for his right thumb which was injured in the fall and was casted.  The Veteran reported that he continued to have intermittent low back pain in service related to his activity level; he was in the infantry and frequently had to do forced marches, carry heavy mortars, and jump from trucks, and following such activities would have low back pain which he self-treated.  He reported that, after service, he continued to have intermittent low back pain but it was not as bad because he was no longer engaging in strenuous activities such as he had participated in in the infantry.  The examiner noted that the Veteran's STRs are silent for back complaints on active duty, and VA treatment records are silent for back complaints prior to 2015(22 years following the Veteran's release from active duty).  The Veteran reported that, in the last 5 years, he had been having chronic low back pain most days, and it would flare up with excessive activity; he also developed right sciatica in April 2015, and May 2015 X-rays showed mild degenerative change to the lumbar spine.  He was referred to physical therapy which provided temporary benefit.  He reported constant pain into the right buttock and posterior thigh, down to the knee, and the sciatic pain could flare up with excessive activity or even with prolonged sitting or standing .

Following a physical examination, the diagnoses were lumbar spine osteoarthritis and lumbar intervertebral disc syndrome.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the STRs are silent for any complaints, diagnosis or treatment of low back pain, and the VA records are silent for complaints of back pain until 2015.  The examiner opined that, while the Veteran does have lumbosacral strain, minimal degenerative osteoarthritis, and lumbar strain, he found no evidence that these are service related.  The examiner stated that he could only speculate as to the etiology of the Veteran's low back pain as it is unknown; however, as there is no record of the Veteran complaining of low back pain until 2015, the examiner opined that it is less than 50% likely that the Veteran's current low back pain is related to his active duty service.  The examiner cited the medical literature that low back pain is a ubiquitous health problem which represents the most frequent disorder of mankind after the common cold: between 65% and 80% of the world's population develop back pain at some point during their lives, and as many as 90% of patients with back pain have a mechanical reason for their pain, which implies that pain is secondary to overuse of a normal anatomic structure, trauma, or deformity of an anatomic structure; frequently, however, no such trauma or deformity can be identified with certainty.

A chronic low back disability in service is not shown.  There is no evidence that the currently diagnosed lumbar spine osteoarthritis or lumbar intervertebral disc syndrome was manifested in service or that arthritis of the lumbosacral spine was manifested in the first postservice year.  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for lumbar degenerative disease as a chronic disease under 38 U.S.C. §§ 1112, 1137), is not warranted.  Continuity of low back symptoms is not shown (as STRs are silent for back complaints, and the first documented postservice complaint of symptoms was in 2015).  

Furthermore, the preponderance of the evidence is against a finding that any current back disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis or continuity) be related to the Veteran's service.  Whether, in the absence of contemporaneous evidence of onset of a chronic disability in service and postservice continuity of related complaints, a current chronic back disability may be related to remote service/injury therein is a medical question.  

The VA examiner opined that any current back disabilities are unrelated to the Veteran's service or any events/injuries therein.  On the dispositive question of whether the current low back disability is related to/a residual of any injuries in service, the Board finds the report of the March 2016 examination particularly probative and persuasive.  The provider reflects familiarity with the Veteran's records, and the rationale for the opinions cites accurately to supporting factual data.  The provider acknowledged the Veteran's report of a back injury that was self-treated in service, but observed that the first documented complaint of back pain was not until 2015.  The examiner opined based on a thorough review of the medical record that the Veteran's current back disabilities are less likely than not related to any events during his service.  While the Veteran is competent to report (current and past) back problems he has had, he is a layperson, and is not competent to, by his own opinion, establish that current back pathology is related to (a residual of) injuries that may have occurred in remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and that the appeal seeking service connection for a low back disability must be denied.


ORDER

Service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


